COURT OF APPEALS OF VIRGINIA


              Present: Judges Fulton, Ortiz and Raphael
UNPUBLISHED


              Argued at Norfolk, Virginia


              MICHAEL ALEXANDER PALMER
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0885-21-1                                     JUDGE DANIEL E. ORTIZ
                                                                                 AUGUST 9, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                                               Michael A. Gaten, Judge

                               (Joshua A. Goff; Goff Voltin, PLLC, on brief), for appellant.
                               Appellant submitting on brief.

                               Ken J. Baldassari, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     Michael Alexander Palmer was convicted of six counts of possession with intent to

              distribute cocaine after a confidential informant purchased cocaine from him or an associate

              during six separate controlled buys over the course of a month. Palmer assigns error to three of

              the circuit court’s decisions, two of which relate to only one of the buys. Palmer argues that the

              circuit court erred in (1) denying his motion to strike the evidence relating to the controlled buy

              on July 25, 2019 (third controlled buy) because the evidence failed to show he distributed

              cocaine, (2) admitting testimonial hearsay statements relating to the third controlled buy in

              violation of the Sixth Amendment’s Confrontation Clause and the rule against hearsay, and

              (3) denying the motion to dismiss all six counts after Palmer’s statutory speedy trial rights were

              violated. Yet the evidence sufficiently supported Palmer’s conviction for the third controlled




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
buy, the statements were not testimonial hearsay, and his statutory speedy trial rights had been

either waived or tolled. Thus, we affirm Palmer’s convictions.

                                          BACKGROUND

       In July and August 2019, the Hampton Police Division provided a confidential informant

money to purchase cocaine in six controlled buys on July 15, 23, 25, and 29, and August 6 and

15. The police orchestrated the controlled buys to focus on Palmer. Before each controlled buy,

the police followed protocols to ensure that the informant purchased the cocaine from Palmer.

Each time, the police searched the informant’s vehicle before and after the buy, provided her

with video and audio surveillance equipment, and monitored the entire buy from start to finish.

Once the police were ready, the informant would call Palmer while the police listened. The

informant called the same number for every controlled buy, which police records showed was

Palmer’s number. The informant and every officer surveilling the buy were shown a recent

photograph of Palmer before each buy. On all but one occasion, Palmer personally delivered the

cocaine to the informant. Yet during the third controlled buy, a woman claiming Palmer sent her

delivered the cocaine.

       The third controlled buy proceeded much like the other buys. Before the controlled buy,

the law enforcement officers searched the informant’s vehicle, gave her money and surveillance

equipment, and showed her Palmer’s photograph. They then conducted the controlled call, and

Palmer answered and instructed the informant to go to a local restaurant. Once the informant

arrived, a second call occurred and a female voice told the informant to go to a 7-Eleven. When

the informant arrived at the 7-Eleven, she texted Palmer and asked where he was. She was then

approached by a woman she did not know, later identified as Courtney Bond.

       The informant initially refused to purchase cocaine from Bond because she did not know

her. The informant texted Palmer after he did not answer her phone call and told him she would

                                               -2-
not talk to Bond. Palmer texted the informant, “Go ahead and deal with [Bond]. She’s okay.

She’s with me.” Palmer also told the informant that Bond was “his b****.” Once both Palmer

and Bond assured the informant that Bond was with Palmer and Palmer had packaged the

cocaine, the informant bought it. After the buy, a detective saw Bond meet up with Palmer. The

police conducted three more controlled buys until indictments were issued for Palmer for six

counts of distribution of a controlled substance.1

       Palmer was arrested on September 22, 2019, and remained in custody until his trial on

June 14, 2021. On October 4, 2019, the circuit court appointed counsel for Palmer through the

Public Defender’s Office, and the circuit court continued the case to October 15, 2019, to select a

trial date. Palmer’s counsel agreed to the continuance. Before the October 15 hearing, the

Public Defender’s Office discovered a conflict. The circuit court appointed new counsel at the

October 15 hearing. The circuit court then continued the case to October 28, 2019, to set a trial

date. Palmer did not object to the continuance.

       On October 28, the circuit court continued the case for another nine days because

Palmer’s newly appointed counsel did not appear at the hearing. At that October 28 hearing,

Palmer asked the circuit court to waive his appearance at the next hearing, stating, “I’m sure [my

attorney] can get with the Commonwealth and set a date up mutually.” The circuit court granted

Palmer’s request. Palmer then asked whether the time for the new continuance fell to him or the

Commonwealth for speedy trial calculations. The circuit court declined to rule on the speedy

trial calculation issue but noted that “when [it] ha[sn’t] heard anything from the attorney, it

would be difficult for them to say that the delay was due to the Commonwealth.” Palmer

acknowledged this answer and did not object to the continuance.



       1
         Although Palmer was indicted for distribution, the circuit court ultimately convicted
him of six counts of possession with the intent to distribute cocaine.
                                               -3-
         In a very brief hearing on November 6, 2019, in which both the Commonwealth and

Palmer’s counsel were present, the Commonwealth told the circuit court that “[t]he attorneys

have picked April 16th and 17th[, 2020,] for a jury” trial date. Palmer’s counsel did not object to

this date. Before the April trial date, the circuit court continued Palmer’s trial over his objection

due to the COVID-19 pandemic. The circuit court continued Palmer’s trial twice thereafter.

Palmer objected to one of those continuances. At a motions hearing on January 22, 2021, Palmer

moved to dismiss the case on speedy trial grounds. The circuit court denied the motion. The

circuit court then continued the trial to Saturday, June 12, 2021. On June 14, 2021, Palmer’s trial

began.

         As a preliminary matter at trial, Palmer’s counsel moved to reconsider the circuit court’s

denial of his motion to dismiss for a speedy trial violation. The circuit court denied Palmer’s

motion to reconsider, finding that Palmer’s statutory speedy trial right had not been violated.

The Commonwealth then presented evidence on all six counts.

         During the trial, the informant testified about each controlled buy. When discussing the

third controlled buy, the informant testified that she refused to buy the cocaine from Bond at

first. Instead, when Bond arrived at the 7-Eleven and approached the informant’s vehicle, the

informant told Bond “I don’t know you and I’m not getting anything from you. Who are you?”

Bond responded that Palmer sent her. Bond told the informant that Palmer “bagged [the cocaine]

up.” Palmer’s counsel objected to this testimony, arguing it was testimonial hearsay and that

Palmer had no opportunity to confront Bond about her statements.2 The circuit court overruled

the objection after the Commonwealth argued that it was a co-conspirator’s statement in

furtherance of a conspiracy. At the close of the Commonwealth’s evidence, Palmer’s counsel

moved to strike the evidence as to the third controlled buy count. He argued that no evidence


         2
             Bond did not testify at the trial.
                                                  -4-
proved Palmer sold the cocaine or that Bond and Palmer conspired to do so. Further, there was a

reasonable hypothesis of innocence that Palmer gave Bond the cocaine as an accommodation.

The circuit court denied the motion. Palmer presented no evidence and again moved to strike the

evidence, which the circuit court denied.

       The circuit court found Palmer guilty on all six counts and sentenced him to eight years’

active incarceration. This appeal followed.

                                              ANALYSIS

                                      A. Standard of Review

       Whether evidence is admissible “generally lie[s] within the trial court’s sound discretion

and will not be disturbed on appeal absent an abuse of [that] discretion.” Jasper v.

Commonwealth, 49 Va. App. 749, 754 (2007) (second alteration in original) (quoting Breeden v.

Commonwealth, 43 Va. App. 169, 184 (2004)). Yet whether evidence is “‘testimonial hearsay’

. . . is a question of law reviewed de novo.” Id. at 755 (alteration in original) (quoting Michels v.

Commonwealth, 47 Va. App. 461, 465 (2006)).

       We review a challenge to the sufficiency of the evidence in the light most favorable to the

prevailing party below and accord to that party “the benefit of all inferences fairly deducible

from the evidence.” Bolden v. Commonwealth, 275 Va. 144, 148 (2008). We will only reverse a

conviction if it was “plainly wrong or without evidence to support it.” Id. In reviewing a

sufficiency challenge, “we do not substitute our own judgment for that of the factfinder.” Pulley

v. Commonwealth, 74 Va. App. 104, 123 (2021), petition for reh’g filed, No. 220070 (Va. June 2,

2022). Sufficiency of the evidence challenges come down to “whether ‘any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.’” Id. (quoting

Mollenhauer v. Commonwealth, 73 Va. App. 318, 333 (2021)). Lastly, “[w]hether an alternative

hypothesis of innocence is reasonable is a question of fact and, therefore, is binding on appeal

                                                -5-
unless plainly wrong.” Archer v. Commonwealth, 26 Va. App. 1, 12-13 (1997) (citation

omitted).

       Finally, “[a] statutory speedy trial challenge presents a mixed question of law and fact.”

Ali v. Commonwealth, 75 Va. App. 16, 29 (2022) (quoting Young v. Commonwealth, 297 Va.

443, 450 (2019)), petition for appeal filed, No. 220393 (Va. June 30, 2022). Thus, we review

legal questions de novo, while deferring to the circuit court’s factual findings. Id.

                          B. Bond’s Statements as Testimonial Hearsay

       Palmer contends that the circuit court erred in admitting Bond’s statements to the

informant because the statements were inadmissible testimonial hearsay and Palmer did not have

an opportunity to confront Bond about them. But the statements were admissible as an exception

to the hearsay rule allowing co-conspirator statements made in furtherance of a conspiracy and

were not testimonial. Thus, the Confrontation Clause’s protections did not apply, and the circuit

court did not err in admitting the statements.

       The Sixth Amendment’s Confrontation Clause “guarantees that a criminal defendant will

have the opportunity ‘to be confronted with the witnesses against him.’” Cody v.

Commonwealth, 68 Va. App. 638, 657 (2018) (quoting U.S. Const. amend. VI). But “the

Confrontation Clause applies only to ‘testimonial’ statements.” Id. Testimonial statements are

the “sort [that] cause the declarant to be a ‘witness.’” Davis v. Washington, 547 U.S. 813, 821

(2006). When determining whether a statement is testimonial, we objectively evaluate all

relevant circumstances “in which the encounter occur[ed] and the statements and actions of the

parties.” Adjei v. Commonwealth, 63 Va. App. 727, 744 (2014) (alteration in original) (quoting

Michigan v. Bryant, 562 U.S. 344, 359 (2011)). Yet many “hearsay exceptions ‘cover[]

statements that by their nature [are] not testimonial—for example, business records or statements

in furtherance of a conspiracy.’” Pulley, 74 Va. App. at 122 (alterations in original) (quoting

                                                 -6-
Crawford v. Washington, 541 U.S. 36, 56 (2004)). Thus, if Bond’s statements were in

furtherance of a conspiracy, they are not testimonial under the Confrontation Clause.

       The hearsay rule does not exclude a “statement by a co-conspirator of a party during the

course and in furtherance of the conspiracy” even if the declarant is available as a witness. Va.

R. Evid. 2:803. To admit a co-conspirator’s statement, the Commonwealth must establish “a

prima facie case of conspiracy . . . independent of the [hearsay] declarations themselves.”

Rabeiro v. Commonwealth, 10 Va. App. 61, 63 (1990). Prima facie evidence is “evidence which

on its first appearance is sufficient to raise a presumption of fact or establish the fact in question

unless rebutted.” Wilkerson v. Commonwealth, 33 Va. App. 808, 820 (2000) (quoting Babbitt v.

Miller, 192 Va. 372, 379-80 (1951)). We consider whether the evidence sufficiently established

the existence of a conspiracy in the light most favorable to the Commonwealth. Rabeiro, 10

Va. App. at 64. “On factual issues relating to the admissibility of evidence, the burden of

persuasion is proof by a preponderance of the evidence.” Id. at 64-65.

       “Conspiracy is an agreement between two or more persons by some concerted action to

commit an offense.” Id. at 66 (quoting Falden v. Commonwealth, 167 Va. 542, 544 (1937)).

The existence of a conspiracy “can be inferred from . . . overt conduct.” Poole v.

Commonwealth, 7 Va. App. 510, 513 (1988) (alteration in original) (quoting United States v.

Harris, 433 F.2d 333, 335 (4th Cir. 1970)). A factfinder may conclude that a conspiracy existed

where the Commonwealth shows “that the defendants ‘by their acts pursued the same object, one

performing one part and the others performing another part so as to complete it or with a view to

its attainment.’” Pulley, 74 Va. App. at 120 (quoting Carr v. Commonwealth, 69 Va. App. 106,

118 (2018)).

       Bond’s statements alone cannot prove the conspiracy existed. Yet circumstances and acts

outside of those statements established that Palmer and Bond conspired to distribute cocaine.

                                                 -7-
Palmer orchestrated and coordinated the buy with the informant, and he told the informant where

to go. Bond did not appear at the informant’s vehicle until after the informant texted Palmer that

she had arrived. The informant refused to buy the cocaine from Bond until Palmer reassured her

that Bond was working with him. A detective then saw Bond and Palmer meet up shortly after

the sale. Further, the informant purchased drugs twice from Palmer directly in the ten days

before the third controlled buy, using a nearly identical process. All of these circumstances

showed that Palmer and Bond pursued the same object, that is, cocaine distribution, and took

steps to achieve it. As a result, the Commonwealth sufficiently proved a prima facie case that a

conspiracy between Bond and Palmer existed. Thus, Bond’s statements were admissible as

co-conspirator statements in furtherance of a conspiracy and were, by nature, nontestimonial. In

sum, this Court affirms the circuit court’s admission of Bond’s statements.

                   C. Sufficiency of the Evidence for the Third Controlled Buy

       Palmer argues that the circuit court erred in denying his motion to strike the evidence on

the third controlled buy count because the evidence merely revealed suspicious circumstances

and the circuit court ignored a reasonable hypothesis of innocence. He contends that the

evidence only showed that Bond sold the cocaine to the informant and Bond and Palmer met up

shortly after the sale. These circumstances, while suspicious, fail to prove he committed the

crime. Moreover, even if the circuit court credited the inadmissible statements Bond made to the

informant, it overlooked a reasonable hypothesis of innocence that Palmer gave Bond the

cocaine as an accommodation and she sold it without his knowledge.

       We disagree with Palmer and find that the evidence sufficiently proved Palmer possessed

the cocaine with the intent to distribute.

       To convict a defendant of possession of a controlled substance with intent to distribute,

the Commonwealth must prove that the defendant “‘intentionally and consciously possessed’ the

                                               -8-
drug, either actually or constructively, with knowledge of its nature and character, together with

the intent to distribute it.” Jones v. Commonwealth, 23 Va. App. 93, 95, 100-01 (1996) (quoting

Wilkins v. Commonwealth, 18 Va. App. 293, 298 (1994)). “Constructive possession may be

shown by defendant’s acts, declarations or conduct which support the inference that the

contraband was ‘subject to his dominion or control.’” Wilkins, 18 Va. App. at 298 (quoting

Josephs v. Commonwealth, 10 Va. App. 87, 99 (1990) (en banc)). Because directly proving

intent is often impossible, the Commonwealth must demonstrate it with circumstantial evidence

that is “consistent with guilt and inconsistent with innocence and exclude[s] every reasonable

hypothesis of innocence.” Servis v. Commonwealth, 6 Va. App. 507, 524 (1988) (quoting Wells

v. Commonwealth, 2 Va. App. 549, 551 (1986)).

       Moreover, in felony cases, “every principal in the second degree and every accessory

before the fact” may be convicted as if “a principal in the first degree,” except in certain murder

cases. Code § 18.2-18. To prove a defendant is a principal in the second degree, the

Commonwealth must show (1) the defendant consented to the crime’s purpose and (2) “his

words, gestures, signals or actions” encouraged or helped “the person committing the crime to

commit it.” Ramsey v. Commonwealth, 2 Va. App. 265, 269 (1986); Hall v. Commonwealth, 225

Va. 533, 536 (1983).

       Despite Palmer’s arguments to the contrary, the record contains ample evidence to

support the circuit court’s finding that Palmer possessed the cocaine with the intent to distribute

it as a principal in the second degree. Palmer’s recitation of the facts omits that the informant

called his number to set up the controlled buy, he told the informant where to get the cocaine,

and he assuaged the informant’s concerns about Bond. In fact, the informant refused to buy from

Bond until Palmer assured her that he had sent Bond. Further, the informant identified Palmer as

the person she spoke to on the phone to coordinate the buy and as the person she had purchased

                                                -9-
drugs from directly two days earlier. Bond also told the informant that Palmer had sent her, and

Palmer bagged the cocaine himself. As described in section B, those statements were

admissible, and the circuit court could properly consider them. Overall, Palmer’s acts and

declarations show that he controlled the cocaine, and thus constructively possessed it with the

intent to distribute it. Thus, the Commonwealth presented extensive evidence that Palmer

intended his words or actions to advise and help Bond commit the crime.

       Lastly, Palmer’s reasonable hypothesis of innocence argument fails because no evidence

in the record shows that he gave Bond an accommodation. Even overlooking the evidence that

Palmer orchestrated the buy, Palmer failed to meet his burden of proving an accommodation in

the circuit court. A defendant has the burden of proving by a preponderance of the evidence that

he provided an accommodation, that is, distributed drugs “motivated by a desire to accommodate

a friend, without any intent to profit or to induce or to encourage the use of drugs.” Winston v.

Commonwealth, 16 Va. App. 901, 905 (1993) (quoting Stillwell v. Commonwealth, 219 Va. 214,

219 (1978)). Palmer did not put on any evidence at trial that he gave Bond the cocaine as an

accommodation. Thus, Palmer’s argument fails.

       In sum, a reasonable factfinder could have found sufficient evidence to convict Palmer

for possession with an intent to distribute cocaine. Therefore, the circuit court did not err in

denying Palmer’s motion to strike and we affirm Palmer’s conviction for the third controlled

buy.

                          D. Palmer’s Statutory Speedy Trial Challenge

       Palmer argues that he was incarcerated for a period well over the speedy trial statutory

maximum, despite his objections. But most of the 631 days between Palmer’s arrest and trial can

be attributed either to Palmer’s own agreement or the judicial emergency’s tolling of the




                                                - 10 -
statutory deadline. As a result, the circuit court did not err in denying Palmer’s motion to

dismiss based on statutory speedy trial grounds.

       Relevant here, a trial must commence within five months from the defendant’s date of

arrest if the defendant is accused of a felony, was not arrested until after an indictment issued,

and was held in custody continuously after his arrest. Code § 19.2-243. “The five month

requirement of Code § 19.2-243 translates to 152 and a fraction days.” Ballance v.

Commonwealth, 21 Va. App. 1, 6 (1995). “If a defendant is not tried within the time specified in

Code § 19.2-243, the burden is on the Commonwealth to explain the delay.” Godfrey v.

Commonwealth, 227 Va. 460, 463 (1984).

       “The Commonwealth must prove that the delay was based on ‘one of the reasons

enumerated in [Code § 19.2-243] or on appellant’s waiver, actual or implied, of his right to be

tried within the designated period.” Baker v. Commonwealth, 25 Va. App. 19, 22 (quoting

Norton v. Commonwealth, 19 Va. App. 97, 99 (1994)), aff’d, 26 Va. App. 175, 176 (1997) (en

banc). Generally, the time between the probable cause finding or arrest and the initial trial date

is not a continuance and counts against the Commonwealth for speedy trial purposes. Turner v.

Commonwealth, 68 Va. App. 72, 79 (2017). Further, “[a] defendant does not waive his right to a

speedy trial merely because he remains silent or does not demand that a trial date be set within

the prescribed period.” Godfrey, 227 Va. at 463. Nor does a defendant waive his speedy trial

right when his counsel provided dates outside the statutory period after the trial court granted the

Commonwealth’s continuance motion over the defendant’s objection. Baker, 25 Va. App. at

20-21, 25 (reasoning that supplying the trial court with available trial dates was not the defendant

concurring to the requested continuance).

       But a defendant’s agreement with or failure to object to a court setting a trial date outside

the statutory speedy trial period “constitutes a continuance of the trial date under Code

                                                - 11 -
§ 19.2-243(4).” Heath v. Commonwealth, 261 Va. 389, 394 (2001); Commonwealth v. Hutchins,

260 Va. 293, 298 (2000). Moreover, Code § 19.2-243’s restrictions do not apply to speedy trial

deadline calculations when a defendant or his counsel requests the continuance, concurs to the

Commonwealth’s continuance motion, or fails to timely object to that motion. Code

§ 19.2-243(4). Either a defendant or his counsel may waive his statutory speedy trial right.

McCray v. Commonwealth, 44 Va. App. 334, 342 (2004). Further, this Court has charged to a

defendant the delay between appointing new counsel for the defendant and the new trial date.

Ballance, 21 Va. App. at 6. Additionally, we recently concluded that the judicial emergency

orders based on the COVID-19 pandemic tolled statutory speedy trial deadlines under Code

§ 19.2-243(7), beginning March 16, 2020, and continuing through June 22, 2022. See Ali, 75

Va. App. at 30; In re: Fortieth Order Extending Declaration of Judicial Emergency in Response

to COVID-19 Emergency (Va. May 27, 2022); In re: Order Declaring a Judicial Emergency in

Response to COVID-19 Emergency (Va. Mar. 16, 2020).

       In assessing statutory speedy trial violation claims, “we will confine our review to the

record that comes before us” which “must reflect the reason for any delay of defendant’s trial.”

Godfrey, 227 Va. at 463-64. Under Code § 19.2-243, Palmer’s September 22, 2019 arrest

triggered the speedy trial clock. Between Palmer’s arrest and his trial on June 14, 2021, 631

days elapsed. In calculating the time, twelve days were attributed to the Commonwealth for the

time between Palmer’s arrest and the first hearing where Palmer had counsel appointed. Then,

Palmer’s counsel concurred to an eleven-day continuance between October 4, 2019, and October

15, 2019. After new counsel was appointed, Palmer did not object to the thirteen-day

continuance from October 15 to October 28, 2019. Though Palmer questioned the circuit court




                                              - 12 -
at the October 28 hearing about the speedy trial time calculation when his counsel failed to

appear, he did not object to the following nine-day continuance.3

       On November 6, 2019, Palmer’s counsel and the Commonwealth set the trial for April

16, 2020, which was outside the statutory speedy trial period. Under Code § 19.2-243(4) and

Hutchins, 260 Va. at 298, Palmer concurred to the 162-day continuance because his counsel

concurred to a trial date outside the statutory speedy trial deadline.4 Finally, between April 16,

2020, and Palmer’s trial on June 14, 2021, 424 days of the statutory speedy trial calculations

were tolled by the judicial emergency. Thus, twelve days were attributed to the Commonwealth

between Palmer’s arrest and the first hearing where Palmer had counsel appointed. Palmer then

either agreed to or did not object to continuances for 195 days between the first hearing and the

original trial date. For the remaining 424 days, the Commonwealth proved that the delay was

based on a reason outlined in Code § 19.2-243: the judicial emergency resulting from the

COVID-19 pandemic. Factoring in Palmer’s agreed-to continuances and the tolled speedy trial

deadline, 619 of the 631 days between Palmer’s arrest and his trial did not count against the

Commonwealth for purposes of speedy trial calculations.

                                           CONCLUSION

       Overall, Bond’s statements were not testimonial hearsay because they were

co-conspirator’s statements made in furtherance of the conspiracy, the evidence was sufficient to

convict Palmer of possession with the intent to distribute cocaine for the third controlled buy,


       3
         Even if we attributed these two continuances to the Commonwealth as an unexcused
delay due to Palmer’s lack of counsel, the days would come nowhere near the speedy trial
deadline.
       4
         Absent Palmer’s presence in the courtroom and a colloquy with the judge, it is unclear
Palmer knew his counsel waived his speedy trial rights. Though the record binds us to conclude
Palmer waived those rights, we note that “[t]he trial judge remains ultimately responsible for
setting and controlling the docket and ensuring that no speedy trial violations occur.” McCray,
44 Va. App. at 344 n.2.
                                              - 13 -
and the speedy trial deadline was either waived by Palmer or tolled by the judicial emergency.

Thus, this Court affirms the defendant’s convictions.

                                                                                        Affirmed.




                                              - 14 -